Buchanan, J.
This cause has already been before this court, and was remanded to make proper parties defendant. See 9 An. 213.
Plaintiffs are the surviving brother and sisters of Samuel Estill, deceased, and the children of a deceased brother of said Samuel. They claim to be heirs at law of Samuel Estill. The defendants are the curator, and the half-brothers and sisters, heirs of one William Estill, who was a natural son of Samuel Estill, but legitimated by a statute of the State (then territory) of Arkansas, of which Samuel and William Estill wore at the time residents, passed October Zith, 1835, and entitled “an Act to legitimatize the son of Samuel Estill." For a copy of the said statute in full, see the report of this case in 9th Annual.
The question now presented for our decision is, whether the statute in question had an extra territorial effect, and enabled William Estill to inherit, as the legitimate son of Samuel Estill, the property left by the latter in Louisiana. The solution of this question appertains to a distinction (which has been recognized by various decisions of the Supreme Court of Louisiana) of statutes real and statutes personal. The leading case ón this subject is Saul v. His Oreditors, 5 N. S., in which it was decided, that the general law of Virginia, which renders property acquired during marriage, the property of the husband, is a real statute, which did not follow a couple, who had contracted marriage in Virginia, into the State of Louisiana, where they resided many years, and where the wife died ; but that property acquired in Louisiana after their removal thither, entered into the matrimonial partnership of our law, and on the dissolution of the marriage, belonged one-half to the wife’s heirs. And in the ease of Banna v. Alpuente, 6 N. S. (the same Judge, Porter, who had, in the case of Saul, reviewed all the authorities, being the organ of the court,) it was decided that the laws of the domicil of origin, govern the state and condition, into whatever country the party removes; in other words, that such laws are personal statutes. And those two decisions are in harmony with the definition by Chief Justice Eustis, of the real and personal statute, in the case of the Augusta Insurance Company v. Morton, in 3 An. 426: “Those laws are real,” says the learned Judge, “in contradistinction to personal statutes, which regulate directly property, without reference to the condition or capacity of its possessor ."I There are some expressions of Judge Strawbridge, in the case of Brosnaham v. Turner, 16 L. R. 439, which are relied upon by plaintiffs’ counsel, and which are scarcely consistent with this definition. But the decision in Brosnaham v. Turner, turned upon a totally different point, the validity of a Sheriff’s sale. The remarks in Brosnaham v. Turner, as to the incapacity of the testamentary heirs of Tillao'ude to inherit in Louisiana, under a will probated under the authority of a statute of Florida, are at best but obiter dieta, and besides refer to a very different state of facts from that presented in this case. Here, an infant, or minor, son of a *237resident of Arkansas, born out of wedlock, was, by an Act of the Legislature of the country of his domicil, legitimated, or put upon the same footing as if his parents had been married at the time of his birth.
It is admitted of record, that William Estill, then a small child, October 27, 1835, resided with his natural father, Samuel Estill, in Arkansas, who was then a citizen of Arkansas, and resided in Arkansas, and that both of them resided therein for several years before 1835, and also continued to reside in Arkansas until some time between 1837 and 1841.” Arkansas was then the Iona fide domicil of the Estills, at the time of the passage of the Act of the Legislature in question. William was, by law, the legitimate son of Samuel in Arkansas. Can it be said, that he lost his status by crossing the State line into the frontier parish of Carroll, some j'ears afterwards? We think not. The heritable quality of legitimacy which he had received from the Legislature of the State of his residence, accompanied him, when he changed his domicil.
The error of the judgment appealed from, consists in regarding William Estill as illegitimate, at the time of his father’s death. But he was not so. The original taint of illegitimacy had been removed by the Act of the Legislature. Legitimacy and illegitimacy are the result of positive laws, which differ very materially in different countries/ To illustrate this idea, suppose William Estill had been born in Louisiana, and, that after his birth, his father and mother had got married in Louisiana, and subsequently to tiieir marriage, removed with their child to Arkansas. Their marriage after his birth, would have legitimated their offspring by the law of their domicil; yet, by the law of Arkansas, a subsequent marriage would not have produced that effect. Nevertheless, the status of legitimacy being acquired in Louisiana, would have accompanied him into Arkansas. There are many precedents, in the legislation of various States of this Union, of legitimation by Act of the Legislature, and particularly in Louisiana. This seems identical with the legitimation per reseriptum principis of the Roman law.
Yoet, Commentarios ad Pandectas, lib. 25, tit. 7, sections 4 and 13.
If it be true that a general law of the place of domicil; changing the status of its citizens according to circumstances, is a personal statute, accompanying the party to every other country, provided the circumstances which operate such change, have occurred before the change of domicil, which we consider to be the doctrine settled in Louisiana; a fortiori, is a special law, removing a disability from a particular citizen by name, such a statute? The constitutional power oí the Legislature to enact such exceptional enabling statutes, was drawn directly in question, and ruled affirmatively, in the case of Pritchard v. Citizens Bank, 8 L.R. 133. The maxim cited by Story, Conflict of Laws, § 51, from Boullenois, “Habilis vel inliabilis in loco domicilii, est habilis vel inhabilis in omni loco,” must therefore be deemed law in Louisiana,
And it is not correct to .say, that the statute of Arkansas, to legitimate William Estill, (which is a personal statute) conflicted with the statute of distributions of Louisiana (which is a real statute)^ and consequently, as was held in Saul’s case, is overruled by the latter statute. By the Louisiana statute of distributions, the legitimate son inherits in preference to the brothers and sisters of the deceased. By the effect of the statute of Arkansas, William Estill was the legitimate son of Samuel Estill. Upon the demise of Samuel Estill in Louisiana, in 1849, fourteen years after that statute, William Estill, as his legitimate son, was his heir, by the law of Louisiana.
*238In confirmation of this view of the subject, we may quote the language of the High Court of Errors and Appeals of Mississippi, in the case of Smith v. Kelly, 28 Mississippi Reports, 170: “It is a well settled principle, that the status or condition, as to the legitimacy, must be determined by reference to the law of the country where such status or condition had its origin.”
Judgment of the District Court reversed; and judgment for defendants, with costs in both courts.
Spojtokb, J.
It w'as competent for the Legislature of Arkansas, the domi-cil of his origin, to fix the status of William Kstill.
In substance and effect, that Legislature gave him the status of a legitimate son of Samuel Kslill.
The Arkansas statute, legitimating William Kstill, was a personal statute.
Therefore, the status of a legitimate son of Samuel Kstill, would accompany William Kstill into whatever country he might go.
He came hither with the status. He inherited, by our law, from his father, Samuel Kstill, because he was to all intents and purposes, a legitimate son, having become so by the law of the domicil of his origin, and not in fraud of our law, nor in violation of its policy.
I, therefore, concur in the opinion and judgment of Mr. Justice BucnANAfK